Citation Nr: 1720664	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  08-19 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for osteoarthritis and herniated disc of the cervical spine.

2. Entitlement to an initial rating in excess of 20 percent for a herniated disc of the lumbar spine.

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.C.
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision that granted service connection for both disabilities with each rated 0 percent disabling, effective August 31, 2006.  

In August 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of this hearing is associated with the claims file.

The Board remanded the case in May 2010 for additional development.  Following completion of the development, the RO issued a December 2011 rating decision that found clear and unmistakable error in the prior rating decision and awarded 20 percent ratings for each disability, effective August 31, 2006.  Since a 20 percent rating is not the maximum schedular rating allowed for either disability and the Veteran had not expressed satisfaction with these ratings, these matters remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thereafter, in November 2013, the Board again remanded these claims for additional development.

The Board notes that the Veteran's claim for entitlement to a compensable rating for radiculopathy of the left lower extremity was decided in a separate March 2017 Board decision, which increased the disability rating to 20 percent disabling.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claims for increased ratings for her service-connected cervical and lumber spine disabilities are again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

The Veteran was last provided VA examinations in connection with her service-connected cervical and lumber spine disabilities in August 2014.  Subsequently, the United States Court of Appeals for Veterans Claims (the Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the VA examinations of record fails to show that these additional requirements were tested or an explanation offered as to why additional testing was unnecessary.  In addition, since the August 2014 VA examinations, the Veteran has indicated that her disabilities have increased in severity, stating that she was now in a wheelchair due to pain and lack of strength.  See Veteran's statement received in July 2015.  Therefore, these claims must once again be remanded for VA examinations.

In addition, since the claim for TDIU is intertwined with the claims for increased ratings, it must also be remanded.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA medical treatment records, dated from August 2014 forward.

2. After the above has been completed, schedule the Veteran for VA examination(s) to assess the current level of severity of her service-connected cervical and lumbar spine disabilities.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder and this remand must be made available to the examiner(s) for review, and the examination report(s) must reflect that such a review was undertaken.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the cervical and lumbar spine.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on her ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of her education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities. 

 The examiner must provide a comprehensive rationale for all opinions and conclusions reached with references to the pertinent facts used to support such conclusions.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




